Case 19-16929-mdc      Doc 57   Filed 11/02/20 Entered 11/02/20 09:05:33   Desc Main
                                Document     Page 1 of 1

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                  :      CHAPTER 13

April L. Anderson
          DEBTOR                        :   BKY. NO. 19-16929MDC13

                           MOTION TO MODIFY DEBTOR'S
                       CHAPTER 13 PLAN AFTER CONFIRMATION

   1.      Debtor filed for protection under Chapter 13 on November 4, 2019.

   2.      Debtor’s amended plan was confirmed on June 2, 2020.

   3.       Debtor entered into a stipulation to cure post-petition mortgage arrears
         through the plan.

   4.      Debtor is amended the plan to comply with the stipulation.

   5.       Debtor is also extending the plan to 7 years pursuant to the bankruptcy
         relief provisions of the Cares Act.

   6.      The signification mortgage arrears were the result of the pandemic and
         her being furloughed from her job due to the pandemic, then returning
         part-time and now back to normal hours or salary.

   7.      Under the modification, payments per month to the trustee only
         changed from $477 to $485 per month.

   8.      The modified plan is attached as exhibit A.

   9.      The amended schedule J is attached as exhibit B.


  WHEREFORE, Debtor prays that the Motion to Modify Plan be approved.



                                            Respectfully submitted,

Date: November 2, 2020                      __________S/____________________
                                            MICHAEL A. CATALDO, ESQUIRE
                                            CIBIK & CATALDO, P.C.
                                            1500 Walnut Street, Ste. 900
                                            Philadelphia, PA 19102
